Case 2:18-cv-11450-LJM-MKM ECF No. 38, PageID.1219 Filed 03/22/19 Page 1 of 29




                      _UNITED_STATES DISTRICT_CAMRT_
                      EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 MICHAEL WELCH,

             Plaintiff,                  CASE NO.: 18-cv-11450
                                         HON.LAURIE J. MICHELSON
v.                                       MAG.JUDGE MONA K. MAJZOUB

CITY OF MELVINDALE,a political subdivision
of the State; MELVINDALE PUBLIC SAFETY
COMMISSION,a political advisory body of the
City of Melvindale; JEFFERY [c/k/a JEFFREY] BOLTON,
KEVIN MCISAAC, MARTHA MCDANIEL,
PATRICIA HALL and LAWRENCE COOGAN,individuals,
sued in their official and personal capacities,

            Defendants.


   DEFENDANTS.CITY OF MELVINDALE. MELVINDALE PUBLIC SAFETY
  COMMISSION.JEFFREY BOLTON.KEVIN McISAAC. MARTHA MCDANIEL
      AND PATRICIA HALL'S. MOTION FOR SUMMARY JUDGMENT

      NOW COME Defendants, CITY OF MELVINDALE, MELVINDALE

PUBLIC SAFETY COMMISSION, JEFFREY BOLTON, KEVIN McISAAC,

MARTHA MCDANIEL and PATRICIA HALL, by and through their attorneys,

PLUNKETT COONEY, and for their Motion for Summary Judgment, hereby

state as follows:

      1.    Plaintiff filed this action against these Defendants alleging

retaliation in violation of the First Amendment, conspiracy under 42 U.S.C. §


                                     1
Case 2:18-cv-11450-LJM-MKM ECF No. 38, PageID.1220 Filed 03/22/19 Page 2 of 29




1985,and an alleged denial of due process under the 14th Amendment.1

      2.    Plaintiffs claims against the Melvindale Public Safety Commission

are properly dismissed, as it is not a juridical entity capable of being sued.

      3.    Plaintiffs claims against Defendants Bolton, Mclsaac, McDaniel,

and Hall in their official capacities are duplicative of the claims against the

City of Melvindale and are accordingly properly dismissed.

      4.    Plaintiffs conspiracy claim is barred by the intracorporate

conspiracy doctrine.

      5.    Plaintiff cannot establish a violation of either substantive or

procedural due process given the undisputed facts.              Plaintiff received

adequate procedural process and has not identified a cognizable substantive

due process claim, particularly as a more specific amendment applies in light

of Plaintiffs allegations. Further, there was no deprivation of Plaintiffs rights

in this regard.

      6.    Plaintiffs First Amendment claim is unsustainable because

Plaintiff did not speak as a private citizen about a matter of public concern

and therefore did not engage in protected activity, nor was Plaintiff subjected

to an adverse action as the result of any protected activity.



 Plaintiff also pled claims of defamation and tortious interference against Co-
Defendant Lawrence Coogan.
                                        2
Case 2:18-cv-11450-LJM-MKM ECF No. 38, PageID.1221 Filed 03/22/19 Page 3 of 29



            Plaintiffs claim against the City fails because Plaintiff has failed to

allege, and cannot establish, that a City policy was the moving force behind

any constitutional violation.

      8.    Additionally, Plaintiffs claims fail because the individual

Defendants are entitled to qualified immunity.

      9.    For the reasons set forth above and in the brief in support of this

motion, these Defendants are entitled to summary judgment as a matter of

law pursuant to Rule 56 of the Federal Rules of Civil Procedure.

      10.   On March 21, 2019, counsel for these Defendants contacted

Plaintiffs counsel and explained this motion and its bases and sought, but was

unable to obtain, concurrence.

      WHEREFORE these Defendants pray this Honorable Court GRANT their

Motion for Summary Judgment, together with such additional relief in

Defendants'favor as this Court deems just and proper.

                                            Respectfully submitted,

                                            PLUNKETT COONEY

                                            By/s/AudreyJ. Forbush
                                              AUDREY J. FORBUSH (P41744)
                                              RHONDA R.STOWERS(P64083)
                                              Attorneys for Defendants, City of
                                                 Melvindale, Melvindale PSC,
                                                 Bolton, Mclsaac, McDaniel
                                                 and Hall

                                        3
Case 2:18-cv-11450-LJM-MKM ECF No. 38, PageID.1222 Filed 03/22/19 Page 4 of 29




                                           Plaza One Financial Center
                                           111 E. Court Street - Suite 1B
                                           Flint, MI 48502
                                           (810)342-7014
                                           aforbush@plunkettcooney.com
Dated: March 22,2019




                                     4
Case 2:18-cv-11450-LJM-MKM ECF No. 38, PageID.1223 Filed 03/22/19 Page 5 of 29




                         UNITED STATES DISTRICT_CDURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

MICHAEL WELCH,

            Plaintiff,                    CASE NO.: 18-cv-11450
                                          HON. LAURIE J. MICHELSON
v.                                        MAG.JUDGE MONA K. MAJZOUB

CITY OF MELVINDALE,a political subdivision
of the State; MELVINDALE PUBLIC SAFETY
COMMISSION,a political advisory body of the
City of Melvindale; JEFFERY [c/k/a JEFFREY] BOLTON,
KEVIN MCISAAC, MARTHA MCDANIEL,
PATRICIA HALL and LAWRENCE COOGAN,individuals,
sued in their official and personal capacities,

            Defendants.


       BRIEF IN SUPPORT OF DEFENDANTS.CITY OF MELVINDALE,
      MELVINDALE PUBLIC SAFETY COMMISSION.JEFFREY BOLTON,
       KEVIN MCISAAC. MARTHA MCDANIEL AND PATRICIA HALL'S,
                  MOTION FOR SUMMARY JUDGMENT

      NOW COME Defendants, CITY OF MELVINDALE, MELVINDALE

PUBLIC SAFETY COMMISSION, JEFFREY BOLTON, KEVIN MCISAAC,

MARTHA MCDANIEL and PATRICIA HALL, by and through their attorneys,

PLUNKETT COONEY, and hereby state the following in support of their

Motion for Summary Judgment:




                                      i
Case 2:18-cv-11450-LJM-MKM ECF No. 38, PageID.1224 Filed 03/22/19 Page 6 of 29



                             UESTIONS PRESENTED

      Should the Public Safety Commission be dismissed because it is not a

      legal entity capable of being sued? (yes)


2.    Are the official capacity claims against Defendants Bolton, McIsaac,

      McDaniel and Hall duplicative of the claims against the City of

      Melvindale? (yes)


3.    Is Plaintiffs conspiracy claim barred by the intracorporate conspiracy

      doctrine? (yes)


4.    Has Plaintiff failed to establish a violation of either substantive or

      procedural due process? (yes)


5.    Does Plaintiffs First Amendment claim fail because Plaintiff was not

      speaking as a public citizen on a matter of public concern and did not

      experience an adverse action? (yes)


6.    Has Plaintiff failed to establish that a policy of the City of Melvindale was

      a moving force behind any constitutional violation? (yes)


7.    Are Defendants Bolton, Mclsaac, McDaniel and Hall entitled to qualified

      immunity in their individual capacities? (yes)



                                        ii
Case 2:18-cv-11450-LJM-MKM ECF No. 38, PageID.1225 Filed 03/22/19 Page 7 of 29



               CONTROLLING APPROPRIATE AUTHORITIES

Albrecht v. Treon,617 F.3d 890(6th Cir. 2010)

Amadasu v. The Christ Hosp., 514 F.3d 504(6th Cir. 2008)

Binay v. Bettendorf,601 F.3d 640(6th Cir. 2010)

Cockrel v. Shelby County School Dis., 270 F.3d 1036 (6th Cir. 2001)

Wurzelbacher v.Jones-Kelley,675 F.3d 580(6th Cir. 2012)

Dorsey v. Barber,517 F.3d 389(6th Cir. 2008)

Ebelt v. County ofOgemaw,231 F. Supp.2d 563(E.D. Mich. 2002)

Jackson v. Heh, 215 F.3d 1326(6th Cir. 2000)

McPherson v. Fitzpatrick,63 Mich. App.461(1975)

Pembaur v. City ofCincinnati,475 U.S. 469(1986)

United States v. Alvarez, 567 U.S. 709(2012)

Weisbarth v. Geauga Park Dist., 499 F.3d 538(6th Cir. 2007)




                                     iii
Case 2:18-cv-11450-LJM-MKM ECF No. 38, PageID.1226 Filed 03/22/19 Page 8 of 29



                               INTRODUCTION

      Plaintiff was an employee of the Melvindale Police Department who

voluntarily retired at age 50. He is suing because of a 30-day suspension that

he agreed to and, in fact, requested after making false statements during the

termination hearing of another employee, his friend, former Chief of Police

Chad Hayse. When Plaintiff subsequently testified in a deposition during

Mr. Hayse's ensuing lawsuit, these Defendants were notified that Plaintiff had

lied under oath. They passed a resolution to look into the matter (with

Defendant Hall voting no), but after further consideration, the resolution was

rescinded and no further action was taken.

                           STATEMENT OF FACTS

      For purposes of this Motion, only, these Defendants will not dispute the

following due to the applicable motion standard. Based on the undisputed

facts, these Defendants are entitled to summary judgment as a matter oflaw.

      Plaintiff is a police officer formerly with the City of Melvindale. (Pl.'s

Am. Compl., filed with this Court, ¶ 15, PageID.1089). On August 29, 2016,

Plaintiff testified under oath at the disciplinary hearing of former Chief Chad

Hayse. (Exhibit 1, Transcript, p. 139-149). Plaintiff was asked whether Hayse

ever told any officer not to tow cars because of the towing provider, Goch &

Sons, who had been awarded the contract. (Exhibit 1, p. 140-141). Plaintiff

                                       1
Case 2:18-cv-11450-LJM-MKM ECF No. 38, PageID.1227 Filed 03/22/19 Page 9 of 29




was also asked b Ha se about dero•ato          comments that Ha se ma have

made,and testified as follows:

             CHIEF HAYSE: Lieutenant, have you ever heard me make
      disparagring remarks regarding any public official, appointed
      official, or Michael Goch from Goch & Sons Towing?

            LIEUTENANT WELCH: No direct. We have had personal
      conversation in regards to the way the tow contract had been
      awarded, but no personal attacks in front of anybody else. In
      personal conversation, yes. (Exhibit 1, p. 140-141).

Later in the hearing, Plaintiff testified again concerning derogatory remarks,

confirming that the derogatory comments he hear from Hayse did not concern

Goch & Sons:

            MR. GUZALL: Okay. In this personal conversation that you
      say you had with the chief in regards to Goch & Sons, did he say
      any derogatory things with Goch & Sons?

            LIEUTENANT WELCH: No. (Exhibit 1, p. 145).

The following day, several witnesses testified that Hayse made derogatory

comments about public officials and Goch & Sons with Plaintiff present.2

(Exhibit 2, p. 62-65, & 68). Plaintiffs testimony was questioned, but he was

not recalled due to objection by Chief Hayse. (Exhibit 2, Transcript, p. 73).

      Members of the Melvindale Public Safety Commission were present

during the Hayse' hearings and one, Defendant Bolton, issued charges to be

2Individuals also testified that Plaintiff, himself, made derogatory statements
about the Mayor, City Attorney, and others. (Exhibit 2, pp.68-69).
                                       2
Case 2:18-cv-11450-LJM-MKM ECF No. 38, PageID.1228 Filed 03/22/19 Page 10 of 29



 heard by the Trial Board of the Melvindale Public Safety Commission

 concerning Plaintiffs perceived       misconduct, which included         making

 unprofessional comments and lying to the Mayor and City Council at the

 termination hearing. (Exhibit 3, Charges Packet).

       Prior to the Trial Board hearing, Plaintiff prepared a written statement,

 which was read by his union representative at the hearing. (Exhibit 4, Pl.'s

 Dep., pp. 56-57). In the statement, Plaintiff claimed that he was "like a deer in

 headlights" and he "blanked" on the questions at the Hayse hearing. (Exhibit

 5, Statement). He then went on to make admissions that his prior testimony

 was not accurate, admitting that Hayse had, indeed, made negative comments

 about Goch. (Exhibit 5). He made excuses for his testimony by stating that

"any misstatements were due to the stress of the situation." (Exhibit 5). He

 also stated:

      The day after my testimony, I approached John Allen. I asked him
      to set up a meeting with the Mayor and Mr. Coogan to correct the
      situation. I then spoke with my union rep who advised me not to
      say anything at that time. In conversation with the Mayor
      yesterday, we tried to get the opportunity to re-answer the
      questions asked of me at Chad Hayse's hearing so I could correct
      the record. (Exhibit 5, emphasis added).

Plaintiff, upon the advice of his union representation, offered to take a

suspension at the hearing. (Exhibit 4, p. 63). This offer was made right at the

beginning of the hearing as a proposed resolution. (Exhibit 4, p. 64-65). The

                                        3
Case 2:18-cv-11450-LJM-MKM ECF No. 38, PageID.1229 Filed 03/22/19 Page 11 of 29




 1 n•th_afithe suse - n_sion was ne otiated and it was ultimatel determined

 that Plaintiff would receive a 30-day suspension, would not file a grievance,

 and agreed to testify truthfully in any upcoming depositions in regards to the

 Hayse lawsuit. (Exhibit 4, pp. 72-73; Exhibit 6, Minutes).

       Plaintiff served his suspension and returned to work in October of 2016.

 (Exhibit 4, p. 79). He submitted his notice of retirement in December 2017

 and went on inactive status in January of 2018 in order to use up his

 accumulated time off until the date of his retirement, which was August 31,

 2018. (Exhibit 4, pp. 12 and 80).

       In March 2018, Plaintiff was subpoenaed to testify in civil litigation filed

 by Hayse. (Exhibit 4, p. 20). City attorney, Larry Coogan, provided the

 deposition transcript to members of the Public Safety Commission, and told

 them that it appeared that Plaintiff did not testify truthfully during his

 deposition. (Exhibit 7, Hall's Dep., p. 130). The Commission accordingly

 entered a resolution (with Defendant Hall voting "no"), which stated:

       Moved by Mclsaac, and supported by McDaniel,to set a trial board
       date and draft a complaint against Lt. Michael Welch regarding his
       truthfulness and voracity [sic] during his testimony in front of the
       Public Safety Commission in closed session and compare it to his
       testimony during his recent deposition in the Chad Hayse lawsuit
       against the City. (Exhibit 8, Minutes).




                                        4
     Case 2:18-cv-11450-LJM-MKM ECF No. 38, PageID.1230 Filed 03/22/19 Page 12 of 29




__   _At the_time_of_the_resolution,_not all_of the_Commissioners_ had_reviewed_the_ _

      deposition transcript. (Exhibit 7, p. 130). The resolution was rescinded at a

      later Commission meeting and no charges were ever filed against Plaintiff, nor

      did he ever have to appear at a Trial Board hearing. (Exhibit 4, p. 87). In

      short, no action was ever taken. (Exhibit 4, p. 116). Plaintiff retired on August

      31,2018 as he had planned with his full benefits. (Exhibit 4, pp. 87-88).

                                    MOTION STANDARD

               Summary judgment shall be granted "if the movant shows that there is

      no genuine issue as to any material fact and the movant is entitled to

      judgment as a matter of law." Fed. R. Civ. P. 56(a).

               To create a genuine issue of material fact the non-movant must do more

      than present some evidence capable of being admitted at trial on a disputed

      issue. As the United States Supreme Court stated in Anderson v. Liberty Lobby,

      Inc., 477 U.S. 242(1986),"[t]here is no issue for trial unless there is sufficient

      evidence favoring the non-moving party for a jury to return a verdict for that

      party.     If the [non-movant's] evidence is merely colorable, or is not

      significantly probative, summary judgment may be granted." Id. at 249-50

     (citations omitted); See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23,(1986);

      Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,475 U.S. 574,586-87,(1986).



                                             5
Case 2:18-cv-11450-LJM-MKM ECF No. 38, PageID.1231 Filed 03/22/19 Page 13 of 29




                                  ANALYSIS

       Plaintiff has brought claims against the City of Melvindale, its Public

 Safety Commission, and Defendants Bolton, McIsaac, McDaniel and Hall, in

 their official and individual capacities, claiming violations of the First and

 Fourteenth Amendments and conspiracy pursuant to 42 U.S.C. § 1985. These

 claims are not sustainable on the facts of this case, and these Defendants are

 entitled to summary judgment.

 The Melvindale Public Safety Commission is Not a Legal Entity

       Plaintiff cannot succeed on his claims against the Melvindale Public

 Safety Commission, because the Commission is not recognized as a legal entity

 separate from the City of Melvindale. It has long been established in Michigan

law that a municipal department or commission (such as the Melvindale

 Public Safety Commission) is not a legal entity that can be sued in tort. As

 explained by the Michigan Court of Appeals:

      The formation of any city department, be it water, fire or police,
      together with its rules, regulations and department heads and
      administrators, is only a means of promoting the efficient
      operation of the municipality. A municipal department, board or
      commission...is unable to raise funds for payment and is not liable
      in tort.

 McPherson v. Fitzpatrick, 63 Mich. App. 461, 463-64 (1975)(citing O'Leary v.

 Marquette Bd. ofFire and Water Commission'rs, 79 Mich. 281 (1890)); see also


                                       6
Case 2:18-cv-11450-LJM-MKM ECF No. 38, PageID.1232 Filed 03/22/19 Page 14 of 29




 Davis v. Cht.ys1rC'oI...n1Mich.A.4ih

 plaintiffs' complaint named the Detroit Public Lighting Department as a

 defendant, the Department is not a separate legal entity against which a tort

 action can be directed."). The Melvindale Public Safety Commission must be

 dismissed from this litigation.

 Plaintiffs Official Capacity Claims are Properly Dismissed as Duplicative

       Plaintiff has asserted claims against Defendants Bolton, McIsaac,

 McDaniel and Hall in their official capacities. An official sued in his official

 capacity is not a "person" within the meaning of 42 U.S.C. § 1983. Hawks v.

Jones, 105 F. Supp.2d 718 (E.D. Mich. 2000). Instead, a claim against an

individual in his official capacity is equivalent to a lawsuit directed against the

 public entity which that individual represents. Pusey v. City of Youngstown, 11

 F.3d 652, 657 (6th Cir. 1993). "As long as the government entity receives

notice and an opportunity to respond, an official capacity suit is, in all respects

other than name, to be treated as a suit against the entity." Leach v. Shelby

County Sheriff, 891 F.2d 1241, 1245 (6th Cir. 1989) (quoting Kentucky v.

Graham,473 U.S. 159, 165-66(1985)).

       Here, the claims asserted include both official capacity claims against

the individual Public Safety Commissioners and claims against the City of

Melvindale. (Pls.' Am. Compl.). As official capacity claims are the equivalent of

                                        7
Case 2:18-cv-11450-LJM-MKM ECF No. 38, PageID.1233 Filed 03/22/19 Page 15 of 29




 a suita ainst the .overnment enti       and as the Ci   is a named defendant in

 this matter, Plaintiffs official capacity claims are duplicative, and the dismissal

 of the official capacity claims is warranted. Ebelt v. County of Ogemaw, 231 F.

 Supp.2d 563, 568 (E.D. Mich. 2002); Vance v. County of Santa Clara, 928 F.

 Supp. 993, 996 (N.D.Ca1.1996) ("The Court follows other District Courts in

 holding that if individuals are being sued in their official capacity as municipal

 officials and the municipal entity itself is also being sued, then the claims

 against the individuals are duplicative and should be dismissed.").

 Plaintiffs Conspiracy Claim is Barred by the Intracorporate Conspiracy
 Doctrine

       Plaintiffs claim of conspiracy against Defendants is fatally flawed

 because all of the Defendants are members of the same legal entity - the City

 of Melvindale. The intracorporate conspiracy doctrine therefore bars

 Plaintiffs claim.

       "According to the intracorporate conspiracy doctrine, members of the

 same legal entity cannot conspire with one another as long as their alleged

 acts were within the scope of their employment." Jackson v. City of Columbus,

 194 F.3d 737, 753 (6th Cir. 1999). The doctrine is applicable in claims

 brought pursuant to 42 U.S.C. § 1985. Amadasu v. The Christ Hosp., 514 F.3d

 504,507(6th Cir. 2008).


                                         8
Case 2:18-cv-11450-LJM-MKM ECF No. 38, PageID.1234 Filed 03/22/19 Page 16 of 29




          When investigating allegations of officer misconduct and conducting

 disciplinary hearings of police officers, the Commission members were acting

 pursuant to their role and authority as the Public Safety Commission, which is

 to "exercise fully all the powers and perform all the duties pertaining to the

 government, management, maintenance and direction of the Police and Fire

 Departments of the City, and all the premises and property thereof, including

 all appointments to such forces." (Exhibit 9, Charter, Ch. 20,§ 5(a)). All of the

 named Defendants are the City, its Public Safety Commission, its Public Safety

 Commissioners,and its City attorney. They therefore constitute a single entity

 for purposes of a claim of conspiracy. Plaintiff therefore cannot meet the

 necessary element of two or more people to establish his claim of conspiracy.

 Hull v. Coyahoga Valley Joint Vocational School Dist Bd. ofEduc., 926 F.2d 505,

 510 (6th Cir. 1991) ("Since all of the defendants are members of the same

 collective entity, there are not two separate "people" to form a conspiracy.").

 Summary judgment must enter in these Defendants' favor with regard to this

 claim.

 Plaintiff Cannot Establish a Violation of Due Process

       Plaintiff claims that these Defendants violated his due process rights by

 depriving him of liberty and property interests, namely, his right to his

 reputation and his employment with the City of Melvindale, when they

                                        9
Case 2:18-cv-11450-LJM-MKM ECF No. 38, PageID.1235 Filed 03/22/19 Page 17 of 29




 suspended__him for_3_0_day_s.               Comp1. ¶ 102, PagelD.1103). These

 purported interests are not sufficient to state a claim on the facts of this case.

"It is not the case that every action, no matter how small, is constitutionally

 cognizable." See Thaddeus-X v. Blotter, 175 F.3d 378, 396 (1999) (citing

Ingraham v. Wright, 430 U.S. 651, 674 (1977)) ("there is, of course, a de

 minimis level of imposition with which the Constitution is not concerned").

 Plaintiff has failed to establish a prima facie claim,3 and Defendants are

 entitled to summary judgment.

       "It is the liberty to pursue a calling or occupation, and not the right to a

specific job, that is secured by the Fourteenth Amendment." Bernard v. United

 Township High Sch. Dist. No. 30, 5 F.3d 1090, 1092 (7th Cir. 1993).

 Accordingly, "the loss of one job and certain future opportunities does not

 constitute deprivation of a protected liberty interest. Indeed, it is only where

the defendant's action effectively precludes the plaintiff from practicing his



3 It is not clear from the Amended Complaint whether Plaintiff is claiming a
violation of substantive due process or merely a procedural one. As Plaintiff
claims deprivation of these purported rights due to speech, any substantive
due process claim would be unsustainable. Albright v. Oliver, 510 U.S. 266,
273 (1994) (quoting in part Graham v. Connor, 490 U.S. 386, 395 (1989))
("Where a particular Amendment 'provides an explicit textual source of
constitutional protection' against a particular sort of government behavior,
`that Amendment, not the more generalized notion of "substantive due
process," must be the guide for analyzing these claims.'").

                                        10
Case 2:18-cv-11450-LJM-MKM ECF No. 38, PageID.1236 Filed 03/22/19 Page 18 of 29




 trade_with_all_employers_or customers that_the_plaintiff_s                   st in _

 pursuing his occupation is infringed." Jackson v. Heh, 215 F.3d 1326 (6th Cir.

 2000). That did not occur in this case; in fact, Plaintiff did not lose his job at

 all. Plaintiff has failed to establish a protected liberty interest in his

 employment.

       Similarly, with regard to Plaintiffs alleged reputation, he must establish

 that Defendants made false, stigmatizing statements about him. Bessent v.

 Dyersburg State Community College, 224 Fed. Appx. 476, 480 (6th Cir. 2007).

 Plaintiff cannot make this showing as to these Defendants. Plaintiffs Trial

 Board took place in a closed session and the motion to suspend him and the

 minutes memorializing that motion only stated the agreement of the parties,

 not Defendants' opinions about Plaintiff. (Exhibit 6). Plaintiff has not

 identified any false, stigmatizing statements made by any of these Defendants

 that resulted in harm to Plaintiffs reputation. Plaintiff has failed to identify a

 protected liberty or property interest.

       Plaintiff also cannot establish a lack of procedural due process,

 regardless. "In order to establish a procedural due process claim, a plaintiff

 must show that(1) he had a life, liberty, or property interest protected by the

Due Process Clause;(2) he was deprived of this protected interest; and (3)the

state did not afford him adequate procedural rights prior to depriving him of

                                        11
Case 2:18-cv-11450-LJM-MKM ECF No. 38, PageID.1237 Filed 03/22/19 Page 19 of 29




 the property interest" Albrecht v.Treon,X17 F.3d 890, 894 (6th Cir. 2010)

 (quoting Women's Med. Profl Corp. v. Baird, 438 F.3d 595,611 (6th Cir.2006)).

 As earlier-stated, Plaintiff was not deprived of a protected liberty or property

 interest. Plaintiff was also clearly afforded adequate procedural rights.

       "The essential requirements of due process...are notice and an

 opportunity to respond." Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532,

 546(1985).

       All that is required by the Due Process Clause of the Fourteenth

 Amendment is "notice reasonably calculated, under all the circumstances, to

 apprise interested parties of the pendency of the action and afford them an

 opportunity to present their objections." Ming Kuo Yang v. City of Wyoming,

 793 F.3d 599, 602 (6th Cir. 2015)(quoting Mullane v. Cent. Hanover Bank &

 Trust Co., 339 U.S. 306(1950)).

       Plaintiff received notice of the charges against him on September 7, well

 before the Trial Board hearing on the 13th.          The charging paperwork

 identified the provisions and conduct at issue, such that Plaintiff was able to

 draft a detailed written statement. He met with his union counsel prior to the

 hearing and had counsel present at the hearing. At no time did Plaintiff

 request a postponement; instead, he "short-circuited" the process by

 immediately requesting a suspension as a resolution in lieu of proceeding

                                       12
Case 2:18-cv-11450-LJM-MKM ECF No. 38, PageID.1238 Filed 03/22/19 Page 20 of 29




 with a Trial Board hearing. He negotiated_themsolution with the City through

 his counsel and agreed to take a suspension (a resolution he proposed).

 Plaintiff cannot establish constitutionally inadequate process on these facts.

 Plaintiff Cannot Establish a First Amendment Violation

       To establish a prima facie case of First Amendment retaliation requires

 a showing that Plaintiff engaged in a constitutionally protected activity.

 Farhat v. Jopke, 370 F.3d 580,588(6th Cir. 2004). Plaintiffs claim fails in this

 regard because the misstatements he made under oath are not protected

 speech. United States v. Alvarez, 567 U.S. 709, 720-21 (2012) (perjury not

 protected); Williams v. Com ofKy., 24 F.3d 1526, 1535 (6th Cir. 1994)(Courts

 have "declined to extend protection to false statements that are knowingly or

 recklessly made."); Pickering v. Board ofEduc., 391 U.S. 563,574(1983).

       In the hearing, Plaintiff testified:

             MR. GUZALL: Okay. In this personal conversation that you
       say you had with the chief in regards to Goch & Sons, did he say
       any derogatory things with Goch & Sons?

             LIEUTENANT WELCH: No. (Exhibit 1, p. 145).

 Plaintiffs written statement confirms this misstatement: "I was asked if Chief

 Hayse had ever said anything negative about Mike Goch and the Mayor. The

 answer to that question is yes." (Exhibit 5). On this basis alone, Plaintiffs

 claim is concerning his suspension is unsustainable.

                                          13
Case 2:18-cv-11450-LJM-MKM ECF No. 38, PageID.1239 Filed 03/22/19 Page 21 of 29




       Furthermore, in order to find protected speech exists, the Supreme

 Court has "long imposed the threshold requirements that the employee (1)

 must have spoken as a citizen, and (2) must have addressed matters of public

 concern." Weisbarth v. Geauga Park Dist., 499 F.3d 538, 542 (6th Cir. 2007).

 Each of these is a question of law for the Court. See, e.g., Brandenburg v.

 Housing Authority of Irvine, 253 F.3d 891, 897 (6th Cir. 2001) ("the issue of

 whether a plaintiff engaged in protected speech is a question of law for the

 court").

       Plaintiffs speech is not protected because he was not speaking as a

 citizen when making the alleged speech. In Garcetti v. Ceballos, 547 U.S. 410

(2006), the United States Supreme Court held "that when public employees

 make statements pursuant to their official duties, the employees are not

 speaking as citizens for First Amendment purposes, and the Constitution does

 not insulate their communications from employer discipline." Id. at 421. In

 other words, a public employee's speech is not protected when it "owes its

 existence to [the employee's] professional responsibilities." Weisbarth, supra

 at 544. The plaintiff in Weisbarth claimed that she had been terminated for

statements she made to a third party that was investigating department

 morale. The plaintiff argued that speaking to the consultant was not actually

 part of her "official duties" as a park ranger. The Sixth Circuit held that

                                      14
Case 2:18-cv-11450-LJM-MKM ECF No. 38, PageID.1240 Filed 03/22/19 Page 22 of 29




 laintiffs s e eech owed its existence to her official ob duties and therefore

 was not entitled to protection.

       Similarly, in this case,the City was holding a hearing to evaluate its Chief

 of Police and his alleged conduct. Plaintiff was providing testimony

 concerning his observations within the police department as part of that

 evaluation. Reporting the conduct of a fellow police officer and day-to-day

 activities were within confines of his own duties as a police officer. At no time

 while testifying did Plaintiff allege any violation of the law by anyone in the

 department. His testimony was about whether he had heard statements by

 Hayse and how Hayse conducted himself, like the performance and morale

 complaints in Weisbarth. Plaintiff was speaking as a public employee and not

 a private citizen.

       Not only was Plaintiff not speaking as a private citizen, but Plaintiff was

 not speaking about matters of public concern. To determine if the speech

addresses a matter of public concern,the court must look to the content,form,

and context of the speech in question. Bonnel v. Lorenzo, 241 F.3d 800, 812

(6th Cir. 2001). Matters which are merely a private concern are not protected.

Cockrel v. Shelby County School Dis., 270 F.3d 1036, 1051 (6th Cir. 2001).

Again, Plaintiff was providing testimony to the City about a fellow employee.

There is no evidence in this case that Plaintiff was seeking to protect the

                                       15
Case 2:18-cv-11450-LJM-MKM ECF No. 38, PageID.1241 Filed 03/22/19 Page 23 of 29




 public_duringhis testimony. He did not accuse anyone at thestepartment of

 unlawful conduct; he answered questions concerning day-to-day operations

 and whether Hayse had made any disparaging comments (and did not testify

 accurately in that regard). Plaintiff did not speak on a matter of public

 concern and summary judgment is therefore warranted.

       With regard to the resolution concerning his deposition testimony,

 Plaintiff did not experience any harm or adverse action. No charges were ever

 issued, Plaintiff was never summoned to a Trial Board, and his employment

 was not impacted in any way. The requisite adverse action necessary to

 sustain a First Amendment claim is wholly lacking. Wurzelbacher v. Jones-

 Kelley, 675 F.3d 580, 584 (6th Cir. 2012)("when a plaintiffs alleged adverse

 action is 'inconsequential,' resulting in nothing more than a `de minimis

 injury,' the [First Amendment] claim is properly dismissed as a matter of

 law"); Brown v. Crowley, 312 F.3d 782,801 (6th Cir. 2002)("Where, as here, a

 challenged action has no consequences whatsoever, either immediate or long-

 term, it ineluctably follows that such an action is 'inconsequential.'").

 Summary judgment must enter in Defendants'favor.

 Plaintiff Cannot Establish an Unconstitutional Policy ofthe City

      A municipality cannot be held vicariously liable for the alleged

constitutional torts of its employees; that is, respondeat superior is not a viable

                                        16
Case 2:18-cv-11450-LJM-MKM ECF No. 38, PageID.1242 Filed 03/22/19 Page 24 of 29




 theory of recovery. M_anell v. Dep!_t_afSocial Semices,_43_6 U.S. 658,691 (1978).

 Rather, liability will attach only where the plaintiff establishes that the

 municipality engaged in a "policy or custom" that was the "moving force"

 behind the alleged deprivation of the plaintiffs rights. Id.; Doe v. Claiborne

 County, 103 F.3d 495, 507 (6th Cir. 1996). In other words, "governments

 should be held responsible when, and only when, their official policies cause

 their employees to violate another person's constitutional rights." City ofSt.

 Louis v. Praprotnik,485 U.S. 112, 122(1988).

       "[T]o satisfy the Monell requirements a plaintiff must 'identify the

 policy, connect the policy to the city itself and show that the particular injury

 was incurred because of the execution of that policy." Garner v. Memphis Police

 Dept, 8 F.3d 358, 364 (6th Cir. 1993). Additionally, a single incident of

 unconstitutional activity does not establish an official policy or practice of a

 municipality sufficient to render the municipality liable for damages under

 section 1983. City ofOklahoma City v. Tuttle, 471 U.S. 808,823(1985).

       Plaintiff cannot show that such a policy existed in this instance. Unable

 to point to any unconstitutional policy of the City, Plaintiff alleges that the

 actions of the Defendants constitute City policy. (Pl.'s Am. Compl., ¶ 77,92,&

 114,PageID.1098, 1102 & 1105).



                                       17
Case 2:18-cv-11450-LJM-MKM ECF No. 38, PageID.1243 Filed 03/22/19 Page 25 of 29




      "The fact that a particular official—even a policymaking official—has

 discretion in the exercise of particular functions does not, without more, give

 rise to municipal liability based on an exercise of that discretion. The official

 must also be responsible for establishing final government policy respecting

 such activity before the municipality can be held liable." Pembaur v. City of

 Cincinnati,475 U.S. 469,481-483(1986). The Public Safety Commission is not

 the final word on the policies for the police department, or even itself. The

 City Charter states: "All rules and regulations of the Commission of Public

 Safety shall become effective only after the same have been approved by the

 Mayor and Council." (Exhibit 9, Ch. 20,§ 13). Plaintiff has not established any

 unconstitutional policy, and the City is entitled to summary judgment.

 The Individual Capacity Claims are Barred by Qualified Immunity

      "Qualified   immunity     grants    government     officials   engaged   in

 discretionary activities immunity from individual liability for civil damages

 unless their conduct violates clearly established statutory or constitutional

 rights of which a reasonable person would have known."              Higgason v.

Stephens, 288 F.3d 868, 876 (6th Cir. 2002). This "means existing case law

 must clearly and specifically hold that what the officer did—under the

circumstances the officer did it—violated the Constitution." Rudlaffv. Gillispie,

791 F.3d 638,641 (6th Cir. 2005). Qualified immunity is a question of law for

                                         18
Case 2:18-cv-11450-LJM-MKM ECF No. 38, PageID.1244 Filed 03/22/19 Page 26 of 29




 the Court, and plaintiffs bear the burden of demonstrating that the defendant

 is not entitled to qualified immunity. Haynes v. City ofCircleville, 474 F.3d 357,

 362(6th Cir. 2007).

       The qualified immunity analysis involves two questions: "(1) whether,

 considering the allegations in a light most favorable to the party injured, a

 constitutional right has been violated, and (2) whether that right was clearly

 established." Everson v. Leis, 556 F.3d 484, 494 (6th Cir. 2009). These

 questions need not be answered in any particular order. Pearson v. Callahan,

 555 U.S. 223, 236-237(2009). If no constitutional right was violated, or if the

 constitutional right was not clearly established, qualified immunity serves to

 bar the claim. Furthermore, in performing this analysis, "[e]ach defendant's

 liability must be assessed individually based upon his own actions." Binay v.

 Bettendorf,601 F.3d 640,650(6th Cir. 2010).

       Plaintiff asserts that the individual Defendants Bolton, Mclsaac,

 McDaniel and Hall violated his rights when they settled with the union on a

 30-day suspension and when they passed the resolution to compare his

 deposition testimony with what he had previously told the Trial Board. As

 previously briefed, Plaintiff cannot establish that his constitutional rights

 were violated. Plaintiffs First and Fourteenth Amendment claims are not



                                       19
Case 2:18-cv-11450-LJM-MKM ECF No. 38, PageID.1245 Filed 03/22/19 Page 27 of 29




 viable on the undis s uted facts of this case. For this reason, Defendants are

 entitled to qualified immunity.4

       This is true even if Plaintiff establishes that Defendants were ultimately

 mistaken as to whether Plaintiff purposely misspoke. The qualified immunity

 analysis permits reasonable mistakes. Dorsey v. Barber, 517 F.3d 389, 394

(6th Cir. 2008). Defendants understood that Plaintiff testified that he never

 heard Hayse make a derogatory comment about Goch & Sons, even in private.

 They then heard him contradict himself in the statement he read to them at

 his Trial Board hearing. (Exhibit 5). Plaintiffs excuse was that he was so

 nervous during his testimony in the Hayse discipline hearing that he

"blanked" and had no idea what he said - although he was a police detective

 who had testified numerous times in court. (Exhibit 5). His expressed desire

 to "correct the situation" and "the record" by "re-answer[ing] the questions

 asked" pointed Defendants to the reasonable conclusion that his testimony

 had not been truthful and Plaintiff knew it. In these circumstances, the

 issuance of a suspension was not a clearly established violation of any

 constitutional right of Plaintiff. Summary judgment is warranted in favor of

these Defendants.

4This is especially true as to Ms. Hall, who did not even vote in favor of the
resolution to hold a Trial Board to compare Plaintiffs testimony with the
statements he made to the Trial Board.
                                       20
Case 2:18-cv-11450-LJM-MKM ECF No. 38, PageID.1246 Filed 03/22/19 Page 28 of 29




       For all of the above reasons, Defendants are entitled to summary

 judgment as a matter of law.

                                           Respectfully submitted,

                                           PLUNKETT COONEY

                                           By/s/AudreyJ. Forbush
                                             AUDREY J. FORBUSH (P41744)
                                             RHONDA R.STOWERS(P64083)
                                             Attorneys for Defendants, City of
                                                 Melvindale, Melvindale PSC,
                                                 Bolton, Mclsaac, McDaniel
                                                 and Hall
                                             Plaza One Financial Center
                                             111 E. Court Street - Suite 1B
                                             Flint, MI 48502
                                            (810) 342-7014
                                             aforbush0plunkettcooney.com
 Dated: March 22,2019


                             PROOF OF SERVICE

       KATHALEEN M. FORDE hereby certifies that on the 22nd day of March

 2019,she caused to be served a copy of DEFENDANTS, CITY OF MELVINDALE,

 MELVINDALE PUBLIC SAFETY COMMISSION, JEFFREY BOLTON, KEVIN

 McISAAC, MARTHA McDANIEL and PATRICIA HALL'S MOTION FOR

 SUMMARY JUDGMENT, BRIEF IN SUPPORT OF MOTION and PROOF OF

 SERVICE via CM/ECF electronic filing with the United States District Court for


                                      21
Case 2:18-cv-11450-LJM-MKM ECF No. 38, PageID.1247 Filed 03/22/19 Page 29 of 29




 the Eastern District ofNlic' higan, Southern Division,_which will then provide

 electronic notice of this filing to counsel of record.

                                              /s/Kathaleen M.Forde
                                              KATHALEEN M.FORDE



 Open.20213.81784.21842395-1




                                         22
